 

Exhibit 10.2

Description of Cash Bonus Arrangement for Named Executive Officers

·                  Each named executive will be entitled to receive a cash bonus
for 2006 equal to a target percentage of that executive’s base salary.

·                  The maximum bonus for our chief executive officer will be
120% of his base salary.

·                  The maximum bonus for our chief financial officer will be
100% of his base salary.

·                  Two thirds of the bonus will be based upon the Company’s
overall performance, as measured by the Company’s fully diluted earnings per
share for fiscal year 2006.

·                  One third of the bonus will be based upon each executive’s
individual performance, as measured by factors the Compensation Committee may
deem appropriate.

·                  The overall target percentage may also be adjusted (reduced
or increased) based upon the Company’s actual fully diluted earnings per share
relative to certain specified targets.

 


--------------------------------------------------------------------------------